Exhibit 10.1

October 3, 2017

Thomas E. Hughes

Dear Tom:

I am pleased to set forth the terms of your continued employment with Zafgen,
Inc. (the “Company”) from and following October 9, 2017 (the “Effective Date”).

Commencing on the Effective Date the following terms shall apply:

 

  1. Position and Duties: You will serve as President and Chief Scientific
Officer (“CSO”) and will no longer serve as the Company’s Chief Executive
Officer (“CEO”). You will continue to serve as a member of the Company’s Board
of Directors (the “Board”), subject to election and other governance procedures.

 

  2. Compensation and Benefits: Your base salary, benefits and target bonus
opportunity shall remain as you had immediately prior to the Effective Date.

 

  3. Equity: You will continue to vest in your outstanding equity awards subject
to the terms of the Company’s 2014 Stock Option and Incentive Plan and related
stock option and/or restricted stock agreements (the “‘Equity Documents”). In
addition, subject to your execution of this letter agreement, on the Effective
Date, the Company will grant you an option to purchase 275,000 shares of the
Company’s common stock at the then fair market value which equals approximately
1% of the Company’s issued and outstanding capital stock as of the date of this
Agreement (the “Option”), such option to vest subject to meeting certain defined
stock price performance objectives that are summarized in Appendix 1, the terms
of which are incorporated as material terms to this Agreement by reference
herein.

 

  4. Severance and Change in Control: Your employment with the Company will
continue to be governed by the Severance and Change in Control Agreement between
you and the Company dated June 30, 2016 (the “Severance Agreement”), provided
you agree to waive your option to resign for Good Reason in connection with any
changes associated with transitioning from CEO to CSO, except you may elect to
resign for Good Reason on the third (3rd) anniversary of the Effective Date (the
“Third Anniversary”) by written notice served by you at least 15 days prior to
the Third Anniversary (the “Good Reason Option”) subject to the following:

 

  a. If you elect the Good Reason Option, subject to the terms and conditions of
the Severance Agreement you will be entitled to: (i) 12 months of severance and
benefits as set forth in Section 5 of the Severance Agreement; (ii) a pro-rated
bonus for the time period between January 1, 2020 and the Third Anniversary, as
determined by the Compensation Committee; and (iii) 12 months of accelerated
vesting of your then outstanding time-based equity awards.



--------------------------------------------------------------------------------

  b. If you do not elect the Good Reason Option, the Severance Agreement as
revised by this letter agreement will remain in effect for the remainder of the
term set forth in Section 8 of the Severance Agreement.

This letter agreement, together with the Severance Agreement as revised by this
letter agreement and the Equity Documents shall govern the relationship between
you and the Company from and after the Effective Date and, except as provided
herein, shall supersede and negate all previous agreements and understandings
with respect to the subject matter herein. For purposes of clarity, this letter
agreement is not intended to, and does not, supersede or negate or otherwise
affect the Company’s rights under any pre-existing proprietary inventions
assignment agreement or non-competition agreement that you had entered into
prior to the Effective Date including the Employee Non-Competition,
Non-Solicitation, Confidentiality and Assignment Agreement by and between the
Company and yourself, dated July 29, 2008, which you hereby reaffirm. Neither
party has made any representation to the other regarding any of the subject
matters hereof except as expressly set forth in this letter.

Anything in this letter agreement to the contrary notwithstanding, if at the
time of your separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), the Company determines
that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this letter agreement on account of your
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after your separation from service,
or (B) your death. To the extent that any payment or benefit described in this
letter agreement constitutes “non-qualified deferred compensation” under
Section 409A of the Code, and to the extent that such payment or benefit is
payable upon your termination of employment, then such payments or benefits
shall be payable only upon your “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section 1.409A
1(h). The Company and you intend that this letter agreement will be administered
in accordance with Section 409A of the Code. To the extent that any provision of
this letter agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision shall be read in such a manner so that all payments
hereunder comply with Section 409A of the Code. Each payment hereunder shall be
considered a separate payment for purposes of Section 409A of the Code.

To accept the terms of this offer of continued employment, please sign below and
return it to me.

 

Very truly yours, /s/ Peter Barrett

Peter Barrett

Chairman, Board of Directors

 

2



--------------------------------------------------------------------------------

I agree to the terms and conditions as set forth in this letter and, subject to
those terms and conditions, I accept the employment opportunity set forth herein
as of the Effective Date.

 

/s/ Thomas E. Hughes     October 3, 2017 Thomas E. Hughes     Date

 

3



--------------------------------------------------------------------------------

Appendix 1

[Omitted]

 

4